Case 4:18-cv-00519-ALM Document 65 Filed 03/24/20 Page 1 of 2 PageID #: 2325




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

                 Plaintiffs,
                                                        C.A. No. 4:18-cv-00469-ALM
        v.
                                                         JURY TRIAL DEMANDED
SEATTLE SPINCO, INC. ET AL.,

                 Defendants.

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

                 Plaintiffs,
                                                        C.A. No. 4:18-cv-00501-ALM
        v.
                                                         JURY TRIAL DEMANDED
WELLS FARGO & CO.,

                 Defendants.

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

                 Plaintiffs,
                                                        C.A. No. 4:18-cv-00519-ALM
        v.
                                                         JURY TRIAL DEMANDED
BANK OF AMERICA CORP.,

                 Defendants.




                                               ORDER

        Before     the   Court   are   three   Joint   Motions   to   Extend   Time   Regarding

Certain Claim Construction Deadlines submitted by Plaintiffs Wapp Tech Limited

Partnership and Wapp Tech Corp. and all Defendants (collectively “the Parties”) in the

above-captioned cases 4:18-cv-469, (Dkt #159); 4:18-cv-501 (Dkt. #65), 4:18-cv-519 (Dkt.

#64).
    Case 4:18-cv-00519-ALM Document 65 Filed 03/24/20 Page 2 of 2 PageID #: 2326

         The Court finds that the Motions are hereby GRANTED.

         It is therefore ORDERED that the following deadlines in the above-captioned cases

         are extended as shown in the chart below:

          New Date
.         3/25/2020    D/L for Parties to submit technology synopsis/tutorial
                       (both hard copy and disk)
          4/1/2020     D/L to file Responsive Claim Construction Brief (P.R.
                       4-5(b))
          4/8/2020     D/L to file Reply Claim Construction Brief (P.R. 4-
                       5(c))

        SIGNED this 24th day of March, 2020.




                                    ___________________________________
                                    AMOS L. MAZZANT
                                    UNITED STATES DISTRICT JUDGE




                                                2
